DETAILED ACTION
This action is in response to communication files on 2/11/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Anup Iyer on March 8 2022. 
The application has been amended as follows:

In the claims
1.	(Currently Amended) A system for implementing cognitive self-healing in knowledge based deep learning models, the system comprising:
at least one non-transitory storage device; and
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to:
initiate a real-time resource transmission session on a computing device associated with a user;

transform the one or more query strings into one or more multi-dimensional query vectors;
electronically retrieve one or more multi-dimensional resource vectors from a resource repository;
determine a similarity index between the one or more multi-dimensional query vectors and the one or more multi-dimensional resource vectors;
determine a first multi-dimensional resource vector associated with at least one of the one or more multi-dimensional resource vectors based on at least the similarity index;
retrieve device configuration information associated with the computing device of the user;
dynamically rasterize the first multi-dimensional resource vector into one or more grid of pixels to generate a first resource based on at least the device configuration information for optimal display of the first resource on the computing device of the user; [[and]]
transmit a first control signal configured to cause the computing device of the user to display, via the real-time resource transmission session, the first resource;
transmit a second control signal configured to cause the computing device of the user to display one or more validation questions associated with the first resource;
electronically receive, from the computing device of the user, one or more responses to the one or more validation questions;
determine one or more exceptions to the first resource based on at least the one or more validation questions;
transmit a third control signal configured to cause a computing device associated with a resource expert to display the one or more exceptions to the first resource;
electronically receive, via the computing device associated with the resource expert, one or more additional resources in response to the one or more exceptions to the first resource; 
transform the one or more additional resources into one or more multi-dimensional additional resource vectors; and
update the resource repository with the one or more multi-dimensional additional resource vectors.

2.	(Original) The system of claim 1, wherein the at least one processing device is further configured to:
	electronically retrieve one or more resources from one or more sources of information;
	transform the one or more resources into the one or more multi-dimensional resource vectors; and
	store the one or more multi-dimensional resource vectors in the resource repository.

3.	(Currently Amended) The system of claim 2, wherein the at least one processing device is further configured to:
electronically retrieve the one or more multi-dimensional resource vectors from the resource repository;
initiate one or more clustering algorithms on the one or more multi-dimensional resource vectors;


4.	(Original) The system of claim 3, wherein the at least one processing device is further configured to:
	initiate the one or more clustering algorithms on the one or more multi-dimensional query vectors; and
	generate, using the one or more clustering algorithms, one or more query data clusters in the high-dimensional space based on at least the one or more multi-dimensional query vectors.

5.	(Currently Amended) The system of claim 4, wherein the at least one processing device is further configured to:
	determine the similarity index between the one or more multi-dimensional query vectors and the one or more multi-dimensional resource vectors based on at least determining a distance between the one or more query data clusters and the one or more resource data clusters in the high-dimensional space.

6.	(Original) The system of claim 5, wherein the at least one processing device is further configured to:
	determine that the distance between the one or more query data clusters and a first resource data cluster associated with the first multi-dimensional resource vector in the high-
	rasterize the first multi-dimensional resource vector into the one or more grid of pixels to generate the first resource based on at least determining that the distance between the one or more query data clusters and the first resource data cluster is lesser than the predetermined threshold.

7.	(Currently Amended) The system of claim 1, wherein the at least one processing device is further configured to:
electronically receive, via the real-time resource transmission session, the one or more query strings from the user;
initiate an interpreter engine on the one or more query strings to extract structured information from the one or more query strings;
transform the structured information associated with the one or more query strings into the one or more multi-dimensional query vectors.

8.	(Original) The system of claim 7, wherein the at least one processing device is further configured to:
electronically receive, via the real-time resource transmission session, a first multi-dimensional query vector, wherein the first multi-dimensional query vector is associated with the one or more multi-dimensional query vectors; and


9.	(Original) The system of claim 8, wherein the at least one processing device is further configured to:
	initiate a policy engine associated with the real-time resource transmission session;
	electronically receive, via the policy engine, the first conversation state; 
	determine one or more actions to be executed in response to the first conversation state, wherein the one or more actions comprises at least displaying the first resource; and
initiate an execution of the one or more actions.

10.	(Original) The system of claim 9, wherein the at least one processing device is further configured to:
	electronically receive, using the state tracker engine, the execution of the one or more actions in response to the first conversation state; and
	generate a log indicating the execution of the one or more actions in response to the first conversation state; and
	revert, using the state tracker engine, the conversation state associated with the real-time resource transmission session to the original conversation state from the first conversation state in response to generating the log.



12.	(Canceled)

13.	(Currently Amended) A computer program product for implementing cognitive self-healing in knowledge based deep learning models, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to:
initiate a real-time resource transmission session on a computing device associated with a user;
electronically receive, via the real-time resource transmission session, one or more query strings from the user;
transform the one or more query strings into one or more multi-dimensional query vectors;
electronically retrieve one or more multi-dimensional resource vectors from a resource repository;
determine a similarity index between the one or more multi-dimensional query vectors and the one or more multi-dimensional resource vectors;
determine a first multi-dimensional resource vector associated with at least one of the one or more multi-dimensional resource vectors based on at least the similarity index;
retrieve device configuration information associated with the computing device of the user;
dynamically rasterize the first multi-dimensional resource vector into one or more grid of pixels to generate a first resource based on at least the device configuration information for optimal display of the first resource on the computing device of the user; [[and]]
;
transmit a second control signal configured to cause the computing device of the user to display one or more validation questions associated with the first resource;
electronically receive, from the computing device of the user, one or more responses to the one or more validation questions;
determine one or more exceptions to the first resource based on at least the one or more validation questions;
transmit a third control signal configured to cause a computing device associated with a resource expert to display the one or more exceptions to the first resource;
electronically receive, via the computing device associated with the resource expert, one or more additional resources in response to the one or more exceptions to the first resource; 
transform the one or more additional resources into one or more multi-dimensional additional resource vectors; and
update the resource repository with the one or more multi-dimensional additional resource vectors.

14.	(Original) The computer program product of claim 13, wherein the first apparatus is further configured to:
	electronically retrieve one or more resources from one or more sources of information;
	transform the one or more resources into the one or more multi-dimensional resource vectors; and


15.	(Currently Amended) The computer program product of claim 14, wherein the first apparatus is further configured to:
electronically retrieve the one or more multi-dimensional resource vectors from the resource repository;
initiate one or more clustering algorithms on the one or more multi-dimensional resource vectors;
generate, using the one or more clustering algorithms, one or more resource data clusters in a high-dimensional space based on at least the one or more multi-dimensional resource vectors.

16.	(Original) The computer program product of claim 15, wherein the first apparatus is further configured to:
	initiate the one or more clustering algorithms on the one or more multi-dimensional query vectors; and
	generate, using the one or more clustering algorithms, one or more query data clusters in the high-dimensional space based on at least the one or more multi-dimensional query vectors.

17.	(Currently Amended) The computer program product of claim 16, wherein the first apparatus is further configured to:
 the one or more multi-dimensional resource vectors based on at least determining a distance between the one or more query data clusters and the one or more resource data clusters in the high-dimensional space.

18.	(Original) The computer program product of claim 17, wherein the first apparatus is further configured to:
	determine that the distance between the one or more query data clusters and a first resource data cluster associated with the first multi-dimensional resource vector in the high-dimensional space is lesser than a predetermined threshold, wherein the first resource data cluster is associated with the one or more resource data clusters; and
	rasterize the first multi-dimensional resource vector into the one or more grid of pixels to generate the first resource based on at least determining that the distance between the one or more query data clusters and the first resource data cluster is lesser than the predetermined threshold.

19.	(Currently Amended) The computer program product of claim 18, wherein the first apparatus is further configured to:
electronically receive, via the real-time resource transmission session, the one or more query strings from the user;
initiate an interpreter engine on the one or more query strings to extract structured information from the one or more query strings;
the one or more multi-dimensional query vectors.

20.	(Currently Amended) A method implementing cognitive self-healing in knowledge based deep learning models, the method comprising:
initiating a real-time resource transmission session on a computing device associated with a user;
electronically receiving, via the real-time resource transmission session, one or more query strings from the user;
transforming the one or more query strings into one or more multi-dimensional query vectors;
electronically retrieving one or more multi-dimensional resource vectors from a resource repository;
determining a similarity index between the one or more multi-dimensional query vectors and the one or more multi-dimensional resource vectors;
determining a first multi-dimensional resource vector associated with at least one of the one or more multi-dimensional resource vectors based on at least the similarity index;
retrieving device configuration information associated with the computing device of the user;
dynamically rasterizing the first multi-dimensional resource vector into one or more grid of pixels to generate a first resource based on at least the device configuration information for optimal display of the first resource on the computing device of the user; [[and]]
transmitting a first control signal configured to cause the computing device of the user to display, via the real-time resource transmission session, the first resource;
transmitting a second control signal configured to cause the computing device of the user to display one or more validation questions associated with the first resource;
electronically receiving, from the computing device of the user, one or more responses to the one or more validation questions;
determining one or more exceptions to the first resource based on at least the one or more validation questions;
transmitting a third control signal configured to cause a computing device associated with a resource expert to display the one or more exceptions to the first resource;
electronically receiving, via the computing device associated with the resource expert, one or more additional resources in response to the one or more exceptions to the first resource; 
transforming the one or more additional resources into one or more multi-dimensional additional resource vectors; and
updating the resource repository with the one or more multi-dimensional additional resource vectors.








Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Kawatani US2004/0078363 discloses a system transforming query terms into vectors to compare to index vectors of items and documents to determine a similarity between the vectors to determine which items and documents are to be retrieved for the query. Phogat et al. US2021/0042965 teaches rasterize vector graphic by performing clustering on vector graphic to obtain modified pixeled image.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of using exceptions to user response questions to determine vectors for display of resources. The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALLEN S LIN/Examiner, Art Unit 2153